Citation Nr: 0906861	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  02-08 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for lumbosacral strain.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1971 to November 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In a written statement submitted in November 2001, the 
veteran withdrew his claims as to the issues of entitlement 
to service connection for a left leg and knee disability, 
sleep apnea, and coronary artery disease and hypertension. 
Accordingly, these claims are no longer in appellate status.  
38 C.F.R. §§ 20.202, 20. 204 (2008).

In November 2003, the Board granted an earlier effective date 
for the Veteran's service-connected lumbosacral strain and 
remanded the issues of entitlement to a disability rating in 
excess of 40 percent for lumbosacral strain and entitlement 
to a TDIU for additional development; these issues are again 
before the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbosacral strain is not 
manifested by unfavorable ankylosis of the entire lumbosacral 
spine. 

2.  The veteran's service-connected lumbosacral spine 
disorder does not presently cause neurological 
manifestations. 

3.  Service connection is currently in effect for lumbosacral 
strain, evaluated at a 40 percent disability rating and 
anxiety with depressive symptoms, evaluated at a 10 percent 
disability rating.  The combined evaluation is 50 percent.

4.  The medical and other evidence of record does not 
indicate the veteran's service-connected disabilities are of 
such severity as to preclude him from securing or following a 
substantially gainful occupation consistent with his 
education, training, and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.10, 4.71a, Diagnostic Code 5237 (2008).

2.  The criteria for entitlement to a TDIU due to service-
connected disabilities have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.340, 3.341, 3.655, 4.15, 4.16, 4.19 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of September 2005 and March 
2006 letters sent to the appellant that fully addressed all 
notice elements.  The letters informed the appellant of what 
evidence was required to substantiate his increased rating 
claim and his TDIU claim, and of the appellant's and VA's 
respective duties for obtaining evidence.  Although the 
notice letters were not sent before the initial AOJ decision 
on these matters, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of 
November and December 2008 supplemental statements of the 
case issued after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

The Board acknowledges that the September 2005 and March 2006 
letters sent to the Veteran do not meet the requirements of 
Vazquez-Flores and are not sufficient as to content, creating 
a presumption of prejudice.  Nonetheless, such presumption 
has been overcome for the reasons discussed below.  In this 
case, the Veteran was provided with correspondence regarding 
what was needed to support his claim for increase.  In 
addition, the September 2005 letter stated that a claim for 
increase in a disability rating was considered complete when 
there is evidence that shows the disability has gotten worse, 
including lay evidence that the symptoms had increased in 
frequency and severity.  Moreover, in his September 2008 VA 
examination, the Veteran was prompted to inform the examiner 
how his back disorder symptoms affected his employment and 
daily life, to include the effect on his activities of daily 
living.  In addition, in the March 2006 letter, the Veteran 
was given examples of the types of lay and medical evidence 
that would substantiate his claim and was informed how the VA 
determines a disability rating.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The RO readjudicated the claim and 
issued a November 2008 supplemental statement of the case.  
Based on the above, any notice deficiencies with regard to 
the holding in Vazquez do not affect the essential fairness 
of the adjudication.  For this reason, no further development 
is required regarding the duty to notify.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and an examination report, non-VA medical records and 
lay statements have been associated with the record.  The 
appellant was afforded a VA medical examination in September 
2008.  

The Board notes that that, subsequent to the November 2003 
remand, it appears that one of the Veteran's claims files 
could not be located at the RO; however, as ample VA and 
private treatment records, in addition to a VA examination 
report, are part of the claims file that has been reviewed, 
the Board finds that the evidence is adequate to make a 
decision.  

The Veteran's representative indicated that his September 
2008 VA examination was not satisfactory.  However, the 
rating criteria in effect throughout the appeals period 
provides that a disability rating in excess of the 40 percent 
currently assigned for the Veteran's service-connected spine 
disability would require either ankylosis of the entire 
thoracolumbar spine or neurological manifestations associated 
with his spine disability.  The evidence, which includes 
several years of private and VA treatment records and a VA 
examination report, does not reflect that either of these are 
the case.  As such, the Board finds that a remand is 
unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).  

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased rating 

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the Veteran's increased rating claims, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Hart v. Mansfield, 21 Vet. App. 
505 (2007), held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  38 U.S.C. § 5110.  Accordingly, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Veteran contends that a disability rating in excess of 40 
percent should be assigned for his lumbosacral strain to 
reflect more accurately the severity of his symptomatology.

The Board observes that the criteria relating to spinal 
disorders were amended several times over the appeals period 
and the most favorable one must be applied.  See 67 Fed. Reg. 
48,785 (July 26, 2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003; 69 Fed. Reg. 
32,449 (June 10, 2004) (codified at 38 C.F.R. § 4.71a 
(2008)); see also VAOPGCPREC 3-2000.  

The Veteran's lumbar spine disability is rated under 
Diagnostic Code 5237, for lumbosacral or cervical strain, 
under the current version of the criteria for spinal 
disorders.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

The current Diagnostic Codes 5235 - 5243 are to be rated in 
accordance with the General Rating Formula for Diseases and 
Injuries of the Spine (General Formula), unless Diagnostic 
Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(Formula for Incapacitating Episodes).  Under the General 
Formula, for spine disabilities with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, a 40 percent disability rating is 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent disability rating is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  The regulation defines unfavorable 
ankylosis as a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the  following: difficulty walking because of a 
limited line of  vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal  
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2008).

A June 2002 VA neurology consult report shows that the 
Veteran was a former bus driver who had low back pain which 
had become much worse after he swung luggage up onto a 
luggage rack while working.  The pain was constant across his 
lower back but did not radiate into his legs.  He went 
through physical therapy, which did not help.  He indicated 
that standing worsened the pain and did walking more than 500 
feet.  Spine x-rays taken in March 2002 were normal.  A July 
2002 magnetic resonance imaging (MRI) study revealed a 
central disc herniation with superior extension of the disc 
material, superimposed upon a disc bulge at L4-5.  There was 
mild bilateral neuroforaminal narrowing; however there was no 
impingement upon the nerves.  The disc herniation touched the 
ventral aspect of the nerves.  The examiner assessed chronic 
low back pain with musculoskeletal strain and degenerative 
joint disease, without prominent radicular symptoms or signs.  
An August 2002 VA medical record shows that the Veteran had 
possible low back strain.  The examiner noted that the 
Veteran had an x-ray taken outside the VA in May 2001 which 
showed L5-S1 mild narrowing.  An October 2002 VA medical 
record shows that the Veteran had low back syndrome and had 
disc bulging on MRI.  A November 2002 VA medical record 
showed that the Veteran had a history of low back pain and 
that degenerative joint disease had been noted on an MRI 
study performed at a private facility in August 2001.  A 
December 2002 VA medical record showed that the Veteran 
reported that he had back pain in the morning and night after 
walking an increased amount, but that his pain stayed across 
his lower back and did not radiate into his legs.  The 
Veteran was admitted to the emergency room in October 2003 
for back pain.  He was diagnosed with lower back pain and 
degenerative joint disease and was given pain medication.  A 
December 2003 VA medical record shows that the Veteran had 
chronic low back pain without lower extremity radiation.  The 
examiner recommended an injection for the pain and the 
Veteran wished to check with his cardiologist before 
receiving the injection.  In January 2004, the Veteran was 
found to have a decrease of lumbar lordosis and MRI evidence 
of disc herniation.  The examiner indicated that he most 
likely had left sacroiliac joint disfunction and recommended 
an injection.

An April 2004 letter from a private physician at the 
University of Pennsylvania Health System shows that the 
Veteran was seen at the Pain Medicine Center.  He reported a 
30 year history of back pain which had increased in the prior 
two years.  He stated that he could not walk or stand without 
pain with increased quantity of pain in the morning.  The 
Veteran indicated that medications, mainly Percocet, had 
helped his pain.  The examiner discussed bilateral facet 
joint injections into the spine, and the Veteran agreed.  
Private medical records show that the Veteran received 
injections into his back in May 2004, March 2005, April 2005, 
July 2005 and August 2005.

An August 2005 VA medical record shows that the Veteran had 
chronic low back pain due to musculoskeletal strain and 
degenerative joint disease, without prominent radicular signs 
or symptoms.  The Veteran was admitted to the emergency room 
in January 2006 for back pain.  It was noted that he received 
epidural infections from a private provider for the pain.  A 
February 2006 neurology follow up report shows that the 
Veteran had constant pain across his lower back and no pain 
in his legs.  The examiner diagnosed mechanical low back pain 
with out prominent radicular symptoms or signs.  A September 
2007 VA medical record shows that the Veteran suffered 
another injury to his back lifting a heavy cooler and that he 
was treated at a private hospital with Percocet.  

A September 2008 VA spine examination report shows that the 
Veteran had chronic pain and was unable to sit for any 
prolonged period.  He had been on morphine and was on 
Percocet every day.  He had multiple epidural injections.  He 
had non-radicular pain.  He did not use a brace but did have 
a cane.  He could walk about half a block at a stretch after 
which he had to rest.  He had not been bedridden in the 
previous twelve months.  His examination reflected forward 
flexion, extension and lateral rotations all limited to 10 
degrees and lateral flexion limited to 15 degrees 
bilaterally.  Three repetitive range of motion measurements 
resulted in identical limitations.  The examiner noted the 
Deluca criteria were applied without additional loss of 
motion due to pain, fatigue, weakness or incoordination.  
Pain was present through the entire range of motion.  He had 
tenderness and spasm of the lumbar spine region.  The 
neurological examination was nonfocal.  Deep tendon reflexes 
were symmetrical, preservation of the ankle reflexes was 
noted and there were no sensory or motor deficits.  The 
impression was chronic lower back sprain and strain status 
post epidurals on aggressive medications.  

Based on the evidence of record, the Veteran's spine disorder 
does not warrant a higher disability rating under Diagnostic 
Code 5237 for lumbosacral strain.  To warrant a higher 
disability rating, the Veteran's spine disability would need 
to show unfavorable ankylosis of the entire thoracolumbar 
spine.  The Veteran's service-connected back disability is 
not manifested by this symptomatology.  The Board notes that 
the there is no evidence the Veteran's thoracolumbar spine 
is fixed in flexion or extension.  While his September 2008 
examination reflected a marked limitation of motion, none of 
his examiners noted ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.

The Board has considered rating the Veteran's service-
connected spine disability under the prior criteria for 
rating spine disabilities.  Diagnostic Code 5237 came into 
effect on September 25, 2003.  Prior to that, lumbosacral 
strain was rated under Diagnostic Code 5295.  Under this 
code, severe lumbosacral strain with listing of whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warranted a 40 percent 
disability rating.  This is the highest disability rating 
under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003).  However, as the Veteran is already in 
receipt of a 40 percent disability, this would not provide 
him with a higher disability rating.
 
Since the Veteran has been diagnosed with degenerative disc 
disease, the Board has considered the rating criteria for 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002), 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 4.71a, Diagnostic Code 5243 (2008).

Under Diagnostic Code 5293, effective prior to September 23, 
2002, severe intervertebral disc syndrome with recurring 
attacks with intermittent relief was to be rated 40 percent 
disabling.  Pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief, was 
to be rated 60 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

There is no evidence that the Veteran has had pronounced 
intervertebral disc syndrome.  All of the examiners have 
indicated that there are no neurological symptoms associated 
with the Veteran's service-connected back condition.  In 
fact, the September 2008 VA examiner noted that the 
neurological examination was nonfocal, that deep tendon 
reflexes were symmetrical, preservation of the ankle reflexes 
was noted and there were no sensory or motor deficits.  The 
Board finds that the Veteran's symptomatology throughout the 
appeals period does not approximate pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  Therefore a higher rating under 
Diagnostic Code 5293, effective prior to September 23, 2002, 
is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the basis of incapacitating episodes or by combining under 
Section 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  The regulation defines an incapacitating episode 
as a period of acute signs and symptoms that requires bed 
rest prescribed by a physician and treatment by a physician.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent disability evaluation, and 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
disability evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).   

There is no evidence in the file that the Veteran has had 
incapacitating episodes at any time over the relevant appeals 
period.  The September 2008 examiner noted that the Veteran 
had not been bedridden at any time over the previous year.  
Therefore, the Veteran's service-connected back disability 
would not warrant a higher rating based on incapacitating 
episodes under Diagnostic Code 5293, effective September 23, 
2002 to September 25, 2003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).   

The current rating formula for the spine became effective 
September 26, 2003.  Under the new rating formula, Diagnostic 
Code 5293 became Diagnostic Code 5243, Intervertebral Disc 
Syndrome, and should be evaluated either under the General 
Formula or based on incapacitating episodes under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  However, as noted above, the Veteran's spine 
disability would not warrant a higher rating under the 
General Formula or on the basis of incapacitating episodes.

The Board has considered other diagnostic codes under the 
previous criteria for rating disabilities of the lumbar 
spine.  Pursuant to the regulations in effect prior to 
September 26, 2003, Diagnostic Code 5289 contemplates 
ankylosis of the lumbar spine; however, there is no evidence 
that the Veteran has ankylosis of the spine.  The highest 
disability rating under Diagnostic Code 5292 is 40 percent; 
the Veteran is already in receipt of that disability rating.  
38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292 (2003).  

The Board has considered other disability ratings under the 
current rating criteria, which are to be rated using the 
General Formula.  However, as noted above, the Veteran's 
disability does not warrant a higher rating under the General 
Formula. 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5238, 5239, 5240, 5241, 5242 (2008).

There is no evidence of record that the Veteran's service-
connected back disability, in and of itself, causes marked 
interference with employment, or necessitates frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Therefore, 
it is not required to remand this matter for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2008).  

The Board finds that the medical evidence demonstrates 
consistently and throughout that, over the relevant appeals 
period, the Veteran meets the criteria for a 40 percent 
disability rating for his lumbosacral strain.  Therefore, the 
assignment of staged evaluations in this case is not 
necessary.  Hart, supra.  

Thus, the preponderance of the evidence is against the 
assignment of a disability rating in excess of 40 percent for 
the Veteran's back disability.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).



Entitlement to a TDIU rating 

The Veteran contends that his service-connected back 
condition prevents him from securing or following 
substantially gainful employment.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran's service-connected disabilities 
consist of his lumbosacral strain, evaluated as 40 percent 
disabling; and anxiety with depressive symptoms, rated as 0 
percent disabling.  This results in a combined disability 
rating of 50 percent.  38 C.F.R. § 4.25.  His combined rating 
of 50 percent fails to meet the percentage requirements of 
4.16(a).  In addition, while the September 2008 VA examiner 
noted that the Veteran is no longer employable as a bus 
driver, there is no evidence that he unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities only.  

The Board notes that it is prohibited from substituting its 
own unsubstantiated medical opinions.   See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).   Furthermore, the 
Board may not reject the claim without producing evidence, as 
distinguished from mere conjecture, that the Veteran can 
perform work that would produce sufficient income to be other 
than marginal.   Friscia v. Brown, 7 Vet. App. 294 (1995), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

In this case, the Veteran is in receipt of Social Security 
Administration (SSA) disability payments.  In a March 2005 
decision, the SSA determined that the Veteran retains the 
residual functional capacity to perform sedentary exertional 
activity.  The SSA indicated that its decision is based on 
the limitations from his service-connected lumbosacral strain 
and a non service-connected coronary disorder.  As such, the 
Board finds that the Veteran is not limited in finding 
substantially gainful employment due solely to his service-
connected lumbosacral disability.  

The Board notes that, in a December 2008 letter, the Veteran 
refers to an August 2001 rating decision in which he was 
granted non service-connected pension because it was 
determined the Veteran's disabilities preclude him from 
gainful employment.  However, non service-connected pension 
benefits are payable to a Veteran who served for 90 days or 
more during a period of war, and who is permanently and 
totally disabled due to non service-connected disabilities 
that are not the result of his or her own willful misconduct.  
38 U.S.C.A. § 1521 (West 2002); see also Dilles v. Brown, 5 
Vet. App. 88, 89-90 (1993) and cases cited therein.  As such, 
the Veteran's receipt of non service-connected pension is not 
relevant in this decision, as a TDIU grant is dependent upon 
the Veteran's inability to obtain gainful employment due 
solely to his service-connected disabilities.

Therefore, while the Veteran's service-connected disabilities 
may limit him from some forms of work, they do not prevent 
all substantially gainful employment for which he is 
qualified by reason of his education and work experience.  
The combined 50 percent compensation rating currently 
assigned for his service-connected conditions is recognition 
that his service-connected disabilities cause some 
interference with employment.  Therefore, pursuant to 38 
C.F.R. § 4.16, a TDIU is not warranted, and the Veteran's 
claim is denied.

Since the evidence does not show that his service-connected 
disabilities preclude suitable gainful employment, referral 
for consideration of an extraschedular TDIU is not warranted.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 
C.F.R. 
§ 4.16(b).






ORDER

An initial evaluation in excess of 40 percent for lumbosacral 
strain is denied.

A TDIU rating is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


